Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 2, 11, 13-16, 18, and 21 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 22-26 and 40-42, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, Groups I-VII hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on Apr. 16, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
The claim objections are withdrawn due to amendment.

Claim Rejections - 35 USC § 112
The claim rejections under 35 USC § 112, (d) or fourth paragraph (pre-AIA ) are withdrawn due to amendment.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see Remarks pg. 6-8, filed Feb. 1, 2021, with respect to rejections 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejection of claims 1-2, 11, 13-16, 18, 20 and 21 has been withdrawn.  Specifically, the arguments that there is no motivation to substitute the strain taught by Jimenez and that even if there was a substitution it would not yield predictable results since an isolated new strain might not have the beneficial properties of the disclosed strain of Jimenez (Remarks pg. 7 para. 1) were found to be persuasive.  In addition, the argument that the claimed strains are distinct from the strain taught in Jimenez as demonstrated by having different antibiotic resistance properties from the strain in Jimenez as shown in the instant Specification Table 3 and Jimenez Table II (Remarks pg. 7 para. 2 and Table on pg. 8) was found to be persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 2, 11, 13-16, 18, 21-26 and 40-42 are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632